Title: To George Washington from John Habersham, 2 December 1789
From: Habersham, John
To: Washington, George


          
            Sir,
            Savannah, December 2d, 1789.
          
          The letter which you will herewith receive I beleive respects the appointment of a Collector of the Customs for the Port and District of Brunswick, which is now vacant by the resignation of Mr Handley. Mr Hillary informs me he has applied for it; if he should meet with your approbation, I have no doubt but he will discharge his duty properly, being I beleive a Man of integrity and sufficient ability. I have the honor to be, with due respect, Sir, Your most obedient, humble, Servant
          
            John Habersham
            Collector of the Customs at Savannah
          
        